DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2019 and 8/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2019/0313996 A1).

Regarding claim 1, Park discloses a photographing sequence determination supporting method for supporting determination of a photographing sequence in a series of X-ray radiographic processes in association with movement of a subject  or an X-ray radiographic apparatus (Figs.4-7A, par.0072), including:
a) an element selection step (step 635a or 635b, Fig.6A; step 720c, Fig.7A) of selecting one from elements that determine the photographing sequence, the elements including at least a path that minimizes a moving distance or a moving time of the subject (par.0079), and a path that minimizes a moving distance or a moving time of a component constituting the X-ray radiographic apparatus (par.0079); and
b) a photographing sequence determination step of determining the photographing sequence according to a selected element (step 640a or 640b, Fig.6A; step 720e, Fig.7A).

With respect to claim 2, Park further discloses:
c) a position input step of inputting a position of the component (step 650, Fig.6B); and
d) a photographing sequence determination step of performing update to sort the photographing sequence with the input position of the component as a starting point (step 625a or 625b, Fig.6A).


With respect to claim 3, Park further discloses a cost correction step of correcting a cost including the moving distance or the moving time in part of the path (choosing to prioritize minimal patient motion or minimal component motion (step 635a or 635b, Fig.6A; step 720c, Fig.7A), which then changes the costs associated with which protocol produces the least motion in Fig.6B).

With respect to claim 4, Park further discloses:
c) the elements are preset setting values (minimize patient motion or component motion, par.0079); and
d) the photographing sequence is determined in the photographing sequence determination step in ascending order or descending order of the setting values (540b, Fig.5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the cited Korean patent document is the publication of the foreign priority document cited in the US patent documents to Park;
US patent documents to Nishino teach optimizing a series of x-ray images based on minimizing patient and x-ray component motion (pars.0060-0064 of the PG-PUB) without the ability to provide user customization to prioritize movement of the patient over the equipment, or vise versa; and
The remaining art of record teaches various means of optimizing a series of x-ray imaging protocols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884